Exhibit 10.2

 

DATE 21 April 2005

 

PERNOD RICARD S.A.

 

FORTUNE BRANDS, INC.

 

GOAL ACQUISITIONS LIMITED

 

AMENDED AND RESTATED TRANSACTION CO-OPERATION AGREEMENT

(as amended by a Deed of Variation dated 24 July 2005)

 

CONFORMED COPY

 

Macfarlanes

10 Norwich Street

London EC4A 1BD

 

GXG/2628026.14



--------------------------------------------------------------------------------

CONTENTS

 

Clause

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1    Interpretation    1 2    Entry into Documentation    4 3    The Acquisition
   5 4    Acquisition Conditions    7 5    Anti-Trust Issues    8 6    Fortune
Brands Funding    11 7    Warranties by Fortune Brands    11 8    Warranties by
Pernod Ricard    12 9    Additional Warranties and Undertakings of Pernod Ricard
   12 10    Undertakings    13 11    Publicity prior to the Effective Date    14
12    Non-Solicitation    14 13    Exclusivity    14 14    Confidentiality    15
15    Indemnity    15 16    Termination    16 17    Further assurance    16 18
   Time of the essence    16 19    Costs and Expenses    16 20    Supremacy of
Code etc    17 21    Entire agreement and variation of terms    17 22    Waiver
   17 23    Severability of provisions    18 24    No partnership or agency   
18 25    Notices    18 26    Assignment    19 27    Rights of Third Parties   
19 28    Counterparts    19 29    Governing Law and Jurisdiction    19 30   
Agents for Process    20

 

Agreed Drafts

 

Framework Agreement

Scheme Co-operation Agreement

Larios Sale and Purchase Agreement

GAL Articles

Fortune Brands Financing Agreements

Press Announcement



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRANSACTION CO-OPERATION AGREEMENT

 

DATE   21 April 2005

 

PARTIES

 

1 PERNOD RICARD S.A., a company incorporated in France, whose registered office
is at 12, place des États-Unis, 75783 Paris Cedex 16 (“Pernod Ricard”);

 

2 FORTUNE BRANDS, INC., a corporation incorporated in the state of Delaware,
whose principal place of business is at 300 Tower Parkway, Lincolnshire,
Illinois IL 60069 (“Fortune Brands”); and

 

3 GOAL ACQUISITIONS LIMITED, a private company incorporated in Guernsey with
registered number 43045, whose registered office is at 1 Le Marchant Street, St
Peter Port, Guernsey (“GAL”).

 

WHEREAS:

 

A GAL is proposing to acquire the entire issued and to be issued share capital
of Allied Domecq (the “Acquisition”) pursuant to the Scheme.

 

B At the date of this Agreement, GAL is a wholly-owned indirect subsidiary of
Pernod Ricard. Fortune Brands has agreed to subscribe for 2,096,087,267 Tracker
Shares in the capital of GAL, to lend £167,533,950 to GAHL and to pay
£458,000,000 in cash to GAL on the Effective Date.

 

C Fortune Brands wishes to acquire (a) certain businesses and assets owned by
Allied Domecq or its Affiliates and (b) the assets and business owned by Pernod
Ricard or its Affiliates relating to the Larios brand and the parties have
agreed, pursuant to the Framework Agreement and the Larios Sale and Purchase
Agreement, that such businesses and assets (the “Fortune Brands Assets”) will be
sold and/or otherwise transferred to Fortune Brands (i) conditional upon the
Scheme becoming effective, and (ii) subject to and pursuant to the Framework
Agreement (the “Fortune Brands Transaction”).

 

D The parties are entering into this Agreement to regulate the conduct of the
Acquisition and to agree certain matters concerning the Acquisition and the
Fortune Brands Transaction.

 

IT IS AGREED as follows:

 

1 Interpretation

 

1.1 In this Agreement, the following words and expressions shall have the
following meanings:-

 

Act: means the Companies Act 1985 as amended from time to time;

 

Administrative Agent: has the meaning given to it in the Fortune Brands
Financing Agreement;

 

1



--------------------------------------------------------------------------------

Advisers: in relation to any person, means professional advisers, legal
advisers, accountants, investment bankers and stockbrokers and any other persons
advising it in relation to the Acquisition and the Fortune Brands Transaction,
including (unless the context otherwise requires) partners in, and directors and
employees of, such advisers and other persons;

 

Affiliate: means, with respect to any Person who is not an individual, any other
Person that, directly or indirectly: (a) owns or controls the first Person, (b)
is owned or controlled by the first Person, or (c) is under common ownership or
control with the first Person where “own” means having beneficial ownership of
more than 50 per cent. of the equity interests or rights to distributions on
account of equity of the Person and “control” means having the power to direct
the management or policies of the Person, whether through the ownership of
voting securities, by contract, or otherwise; provided, however, that neither
Allied Domecq nor any subsidiary of Allied Domecq shall be considered to be an
Affiliate of either Party or of an Affiliate of either Party;

 

Agreed Form: means a draft document in the form agreed between Pernod Ricard,
GAL and Fortune Brands and initialled for the purpose of identification by or on
behalf of Pernod Ricard, GAL and Fortune Brands;

 

Allied Domecq: means Allied Domecq plc (a company incorporated in England and
Wales with registered number 3771147);

 

Business Day: means a day (other than a Saturday or Sunday) on which banks
generally are open in Paris, New York and London for the transaction of normal
banking business;

 

Code: means the City Code on Takeovers and Mergers as in force from time to
time;

 

Concert Party: means, with respect to any Person, any other Person who is acting
or deemed to be acting in concert for the purposes of the Code with that first
Person in relation to the Acquisition;

 

Conditions: the conditions to the Acquisition as set out in the Press
Announcement;

 

Confidentiality Agreement: the confidentiality agreement between Pernod Ricard
and Fortune Brands dated 12 January 2005;

 

Cut Off Date: means the date being two Business Days before the final court
hearing to approve the Scheme;

 

Effective Date: means the effective date of the Scheme;

 

End Date: means the date being six months after the Effective Date or if such
date shall not be a Business Day, the next following Business Day;

 

Escrow Account: has the meaning set out in the Framework Agreement;

 

FB Employee: has the meaning set out in the Framework Agreement;

 

Framework Agreement: means the framework agreement in the Agreed Form dated of
even date herewith between Pernod Ricard and Fortune Brands (as amended and
restated from time to time) providing for the implementation of the Fortune
Brands Transaction;

 

2



--------------------------------------------------------------------------------

Fortune Brands Financing Agreements: means the agreement(s) and ancillary
documentation (other than engagement letters and fee letters) in the Agreed Form
entered or to be entered into by Fortune Brands and/or its Affiliates for the
purposes of or in connection with providing Fortune Brands and/or its Affiliates
with the amounts required of them to comply with their obligations under the
Framework Agreement;

 

GAHL: means Goal Acquisitions (Holdings) Limited (a company incorporated in
England and Wales with registered number 5421315);

 

GAL Articles: means the new Articles of Association of GAL in the Agreed Form to
be adopted pursuant to Clause 2 as agreed to be amended pursuant to a deed of
variation between Fortune Brands, Pernod Ricard and GAL dated 24 July 2005;

 

Larios Sale and Purchase Agreement: means the sale and purchase agreement
between Pernod Ricard and Fortune Brands in the Agreed Form providing for the
acquisition of the business and assets relating to the Larios brand by Fortune
Brands;

 

Panel: means the Panel on Takeovers and Mergers;

 

Party: means a party to this Agreement;

 

Pernod Ricard Financing Agreements: means the agreement(s) and the ancillary
documentation entered into or to be entered into by Pernod Ricard and/or its
Affiliates for the purposes of or in connection with providing Pernod Ricard
and/or its Affiliates with the amounts required of them to enable Pernod Ricard
and/or its Affiliates to meet their funding obligations to GAHL and GAL in
connection with the Acquisition;

 

Person: includes any individual, corporation, company, partnership (general or
limited), limited liability company, business trust, or other entity or
association;

 

PR Employee: has the meaning set out in the Framework Agreement;

 

Press Announcement: means the press announcement of the Acquisition and the
Fortune Brands Transaction in the Agreed Form;

 

Relevant Antitrust Authority: means the European Commission, the Federal Trade
Commission, the Antitrust Division of the US Department of Justice or any other
competent antitrust authority;

 

Relevant Percentage: means the amount of equity funding and debt funding agreed
to be provided by Fortune Brands to GAHL and GAL divided by the aggregate of the
equity funding agreed to be provided by each of Pernod Ricard and Fortune Brands
to GAL and the debt funding agreed to be provided by Fortune Brands to GAHL;

 

Representatives: in relation to any person, means the directors, officers,
employees, consultants and agents of, and individuals seconded to work for, it
or any Affiliates of it (including persons who, at the time of receipt of
Confidential Information (as defined in the Confidentiality Agreement), occupied
such position);

 

Scheme: means the proposed scheme of arrangement of Allied Domecq under Section
425 of the Act to effect the Acquisition;

 

3



--------------------------------------------------------------------------------

Scheme Circular: means the formal scheme circular to be despatched to Allied
Domecq shareholders setting out details of the Acquisition and the Scheme;

 

Scheme Co-operation Agreement: means the agreement in the Agreed Form between
Pernod Ricard, GAL and Allied Domecq dated on even date herewith and relating to
the implementation of the Scheme and the Acquisition;

 

Shareholdings: shall be construed in accordance with Rule 24.3 of the Code (and,
in the context of Fortune Brands and its Concert Parties, it shall be assumed
that, for the avoidance of doubt, Fortune Brands is a Concert Party of Pernod
Ricard and not an offeror) and the notes thereto and for the avoidance of doubt
includes holdings of options and derivatives referenced to Allied Domecq’s
ordinary share capital; and

 

Tracker Shares: means the 2,096,087,267 tracker shares of £1 each in the capital
of GAL with the rights set out in the GAL Articles.

 

1.2 In this Agreement, unless the context otherwise requires:

 

1.2.1 references to this Agreement or any other document include references to
this Agreement, its recitals and its schedules or such other document as varied,
supplemented and/or replaced in any manner from time to time;

 

1.2.2 references to any Party shall, where relevant, be deemed to be references
to or to include, as appropriate, their respective lawful successors, assigns or
transferees;

 

1.2.3 references to recitals and clauses are references to the recitals and
clauses of this Agreement;

 

1.2.4 references to “includes” or “including” shall mean “includes without
limitation” or “including without limitation”;

 

1.2.5 references to any enactment shall be deemed to include references to such
enactment as re-enacted, amended or extended before 21 April 2005 and any
subordinate legislation made from time to time under it;

 

1.2.6 references to the one gender include all genders and references to the
singular shall include the plural and vice versa;

 

1.2.7 references to time are to London time;

 

1.2.8 headings are inserted for convenience only and shall be ignored in
construing this Agreement; and

 

1.2.9 the words “company”, “subsidiary”, “subsidiary undertaking” and “holding
company” have the meanings given to them by the Act except that the expression
“company” shall include any body corporate, wherever incorporated.

 

2 Entry into Documentation

 

2.1 To the extent that the same has not already been done, immediately following
the signing of this Agreement:

 

2.1.1 Pernod Ricard and Fortune Brands shall execute:

 

  2.1.1.1 the Framework Agreement; and

 

4



--------------------------------------------------------------------------------

  2.1.1.2 the Larios Sale and Purchase Agreement;

 

2.1.2 Fortune Brands shall execute the Fortune Brands Financing Agreements; and

 

2.1.3 an extraordinary general meeting of GAL shall be duly convened and held at
which resolutions to adopt the GAL Articles shall be passed.

 

3 The Acquisition

 

3.1 Pernod Ricard, Fortune Brands and GAL agree that:

 

3.1.1 the Acquisition shall be made by GAL on the terms and subject to the
conditions set out or referred to in the Press Announcement as amended from time
to time;

 

3.1.2 the Press Announcement shall be issued (by 7.30 am on the date hereof);

 

3.1.3 the Scheme Circular shall be in a form materially consistent with the
Press Announcement, shall comply with the Code and any other applicable law or
regulation;

 

3.1.4 the Parties shall take all such steps and actions reasonably within their
respective powers and shall prepare, execute, agree, settle, publish and/or
announce (and procure to be prepared, executed, agreed, settled, published and
announced), all such documents or filings (including, without limitation, the
Scheme Circular and any anti-trust filings) as may be necessary or desirable for
the implementation of the Scheme, the Acquisition and the Fortune Brands
Transaction. The Parties will use their reasonable endeavours to cause the
Effective Date to occur on or before 30 September 2005 or, failing which, as
soon as possible thereafter;

 

3.1.5 the Parties recognise the need for consultation. Accordingly, they will
use all reasonable endeavours to keep the other Parties promptly informed of any
material developments in relation to the Scheme, the Acquisition or the Fortune
Brands Transaction of which they become aware;

 

3.1.6 save as expressly set out in this Agreement, Pernod Ricard shall have sole
control of the negotiations with Allied Domecq in the relation to the Scheme and
the Acquisition;

 

3.1.7 Pernod Ricard shall, wherever practicable and lawful, use its reasonable
endeavours to consult with Fortune Brands in relation to matters pertaining to
the Scheme, the Acquisition and the Fortune Brands Transaction;

 

3.1.8 save as expressly set out in this Agreement, Pernod Ricard will retain
sole conduct of and responsibility for the implementation and conduct of the
Scheme and the Acquisition. For the avoidance of doubt, this will include any
decision to:

 

  (a) subject to Clause 4, amend the terms or conditions to the Acquisition;

 

  (b) amend the form or amount of consideration or other terms of the
Acquisition;

 

  (c) extend or lapse the offer for Allied Domecq to the extent permitted by the
Code; and

 

5



--------------------------------------------------------------------------------

3.1.9 the Parties will negotiate in good faith, consult and co-operate with each
other (and procure such consultation and cooperation by their Affiliates) and
provide to each other such information as may be reasonably requested by the
other Parties in order to agree the terms of any proposals to be made to
participants in the Allied Domecq employees’ share schemes as a result of the
Acquisition, and the terms of any necessary documentation required in such
respect.

 

3.2 Pernod Ricard shall consult with Fortune Brands to the extent reasonably
practicable, and shall have regard to the reasonable requirements of Fortune
Brands, in relation to its discussions with the Panel. Pernod Ricard shall have
sole control over discussions with the Panel regarding the Acquisition unless
those discussions relate to the Fortune Brands Assets or to Fortune Brands, in
which case Pernod Ricard will take all reasonable steps to ensure that Fortune
Brands shall jointly participate in such discussions with the Panel.

 

3.3 Pernod Ricard and GAL each undertakes to Fortune Brands that it shall not,
for the purposes of Note 1 to Rule 21 of the Code, consent to the taking of any
action by Allied Domecq which would otherwise amount to frustrating action
affecting the Fortune Brands Assets for the purposes of the Code, unless Fortune
Brands also consents (such consent not to be unreasonably withheld or delayed).

 

3.4 The Parties acknowledge that Pernod Ricard and GAL have the benefit of
certain covenants from Allied Domecq set out in clauses 9.1. and 9.2 of the
Scheme Co-operation Agreement. Pernod Ricard and GAL each agrees that:

 

3.4.1 they will not give their consent, pursuant to clauses 9.1 and 9.2 of the
Scheme Co-operation Agreement, to any action to be taken by Allied Domecq or its
Affiliates if such action will prejudice Fortune Brands or the Fortune Brands
Assets without first obtaining the prior consent of Fortune Brands (such consent
not to be unreasonably withheld or delayed);

 

3.4.2 if reasonably requested to do so by Fortune Brands following a breach of
clauses 9.1 and 9.2 of the Scheme Co-operation Agreement by Allied Domecq which
prejudices Fortune Brands or the Fortune Brands Assets, it will enforce its
rights against Allied Domecq for the benefit of itself and, to the extent the
breach relates to Fortune Brands or the Fortune Brands Assets, Fortune Brands
provided that, if the Scheme completes, Fortune Brands shall not be entitled to
any damages from Allied Domecq, Pernod Ricard or GAL in relation to such breach;

 

3.4.3 if either Pernod Ricard and/or GAL is advised of a matter by Allied Domecq
pursuant to clauses 9.1 or 9.2 of the Scheme Co-operation Agreement, it shall
promptly notify Fortune Brands of such matter to the extent that such matter
relates to Fortune Brands or the Fortune Brands Assets. Pernod Ricard and/or GAL
shall make such further requests for information from Allied Domecq regarding
such matter as Fortune Brands may reasonably request.

 

3.5 Pernod Ricard and GAL each undertakes to Fortune Brands that it shall not
enter into, or agree to enter into, any agreement or arrangement with Allied
Domecq or any Affiliate of Allied Domecq between the date of this Agreement and
the Effective Date other than in the ordinary course of business as carried on
by Pernod Ricard prior to the date of this Agreement, or amend or vary the terms
of the Scheme Co-operation Agreement (or enter into any agreement or arrangement
which would have the effect of amending or varying the terms of such agreements)
without the consent of Fortune Brands (such consent not to be unreasonably
withheld or delayed).

 

6



--------------------------------------------------------------------------------

4 Acquisition Conditions

 

4.1 GAL agrees not to amend any of the Conditions in a manner which prejudices
Fortune Brands or the Fortune Brands Assets without the prior consent of Fortune
Brands (such consent not to be unreasonably withheld or delayed).

 

4.2 Subject to Clause 4.3 below, if, in Fortune Brands’ reasonable opinion, an
event has occurred between the date hereof and the Cut Off Date in relation to
the Fortune Brands Assets which constitutes a breach of a Condition of such a
nature that the Panel would permit a bidder to invoke the Condition, Fortune
Brands may, prior to the Cut Off Date, serve a written notice (a “Condition
Notice”) on Pernod Ricard specifying the event and the relevant Condition and
requesting that Pernod Ricard attempt to invoke that Condition. The Parties
agree a Condition Notice served by the Administrative Agent in accordance with
Section 5.12(c) of the Fortune Brands Financing Agreement shall be a valid
Condition Notice.

 

4.3 Clause 4.2 shall not permit Fortune Brands to request Pernod Ricard to seek
to invoke the Conditions numbered 1(A) to (D) inclusive and 2 (A) to (C)
inclusive.

 

4.4 Within two Business Days of receipt of such a Condition Notice, Pernod
Ricard shall either:

 

4.4.1 serve notice (a “Termination Notice”) on Fortune Brands that it intends to
continue with the Acquisition but will accept the termination of the Framework
Agreement, this Agreement and all other agreements relating to the Acquisition
and/or the Fortune Brands Transaction to which Fortune Brands is a party; or

 

4.4.2 approach the Panel and use all reasonable endeavours to obtain the Panel’s
consent (including, where reasonable, by appealing an initial decision) to
permit the relevant Condition to be invoked.

 

4.5 If Pernod Ricard does not serve a Termination Notice pursuant to clause
4.4.1, if requested by Fortune Brands Pernod Ricard, shall serve a notice on
Allied Domecq pursuant to clause 7.5 of the Scheme Co-operation Agreement
requesting such information as Fortune Brands reasonably requires to determine
whether the relevant Condition is or may not be satisfied in all material
respects and shall provide to Fortune Brands all such information as Pernod
Ricard receives as a result of such notice to the extent that such information
relates to Fortune Brands or the Fortune Brands Assets.

 

4.6 If, following completion of the steps in Clause 4.4.2, the Panel consents to
the relevant Condition being invoked, then Pernod Ricard and GAL shall either
serve a Termination Notice pursuant to Clause 4.4.1 above or promptly invoke the
relevant Condition and take all necessary steps to lapse the Scheme.

 

4.7 If Pernod Ricard serves a Termination Notice pursuant to Clause 4.4.1 above,
Fortune Brands will have two Business Days from receipt of that notice to
accept, by notice in writing, the offer to terminate the Framework Agreement and
this Agreement. If Fortune Brands accepts the offer contained in the Termination
Notice, the Framework Agreement, this Agreement and all other agreements
relating to the Acquisition and/or the Fortune Brands Transaction to which
Fortune Brands is a party will terminate (and Clause 16.2 shall accordingly
apply). If Fortune Brands does not accept the offer to terminate contained in
the Termination Notice within the two

 

7



--------------------------------------------------------------------------------

Business Day period the offer to terminate shall automatically lapse and, for
the avoidance of doubt, this Agreement and the Framework Agreement shall
continue to apply.

 

4.8 Only one Condition Notice may be served in respect of any fact or event or
of a related series of facts or events.

 

4.9 GAL agrees not to waive or amend any of Conditions 2(D) to (I) prior to the
Cut Off Date.

 

4.10 Save in the context of a competing bid for Allied Domecq having been
announced by a third party, Pernod Ricard may not invoke paragraph 7 of the
Conditions without the prior consent of Fortune Brands (such consent not to be
unreasonably withheld or delayed).

 

5 Anti-Trust Issues

 

5.1 The Parties acknowledge that it is important to ensure that antitrust
clearances for the Acquisition, and to the extent possible, Fortune Brands’
acquisition of the Fortune Brands Assets on terms reasonably acceptable to
Fortune Brands, are obtained:

 

5.1.1 without the initiation of proceedings by the European Commission under
Article 6(1)(c) of Council Regulation 139/2004;

 

5.1.2 without a “second request” in proceedings before the Federal Trade
Commission or the Antitrust Division of the US Department of Justice; and

 

5.1.3 without the initiation of any proceedings by any competent antitrust
authority that might prevent the Scheme becoming effective within the time
period (as may be varied by the Panel) permitted by the Code for completion of
the Scheme (such time period being referred to as the “Scheme Period”),

 

together a “First Phase Clearance”.

 

5.2 With the purpose of achieving the objectives in Clause 5.1, the Parties
shall:

 

5.2.1 use all their reasonable endeavours to procure a First Phase Clearance for
the Acquisition and for the Fortune Brands Transaction (and in any event to
procure that the Scheme may become effective) within the Scheme Period
including, but not limited to, making all necessary filings with any Relevant
Antitrust Authority simultaneously and as soon as reasonably practicable after
release of the Press Announcement;

 

5.2.2 save as provided below, agree and accept such reasonable remedies and
undertakings as may be requested by any Relevant Antitrust Authority to procure
a First Phase Clearance for the Acquisition and for the Fortune Brands
Transaction within the Scheme Period; and

 

5.2.3 to the extent permitted by law and so far as necessary to monitor fully
and properly the process to (and capacity to achieve) the objective referred to
in Clause 5.1:

 

  5.2.3.1 promptly notify each other of any written or oral communication to one
Party from any Relevant Antitrust Authority and permit the other Party to review
in advance any proposed written communication to any Relevant Antitrust
Authority;

 

8



--------------------------------------------------------------------------------

  5.2.3.2 furnish each other with copies of all correspondence, filings, and
communications between them their subsidiaries and their respective
representatives on the one hand, and any Relevant Antitrust Authority on the
other hand, with respect to the Acquisition or the Fortune Brands Transaction;

 

  5.2.3.3 consult with each other before participating in any substantive
meeting or discussion with any Relevant Antitrust Authority in respect of any
filings, investigation or inquiry concerning the Acquisition or the Fortune
Brands Transaction; and

 

  5.2.3.4 permit a legal representative of the other Party to attend all
meetings with any Relevant Antitrust Authority provided that such legal
representative shall not disclose to one Party commercially sensitive
information about the other Party;

 

5.3 With the sole purpose of achieving the objectives in Clause 5.1, if a First
Phase Clearance is, in the reasonable opinion of Pernod Ricard having regard to
the discussions that have taken place with the anti-trust authorities concerned
and consulted fully with Fortune Brands, unlikely to be achieved in respect of
the Fortune Brands Transaction such that there is a material risk of the
Acquisition failing to obtain a First Phase Clearance, it is agreed that in
order to enable a First Phase Clearance for the Acquisition to be obtained and
to permit the Scheme to become effective within the Scheme Period;

 

5.3.1 Fortune Brands will, to the extent permitted by any Relevant Antitrust
Authority, acquire the Fortune Brands Assets pursuant to the Framework Agreement
and, to the extent required, hold separate any Fortune Brands Assets as
specified by a Relevant Antitrust Authority (the “Specified Assets”) pending
resolution of any antitrust issues with any Relevant Antitrust Authority, it
being recognised that such resolution could occur after the Effective Date; or

 

5.3.2 only if Fortune Brands is not able to acquire the Fortune Brands Assets on
the terms described in Clause 5.3.1, Pernod Ricard may, subject to Clause 5.5
elect to remove from the scope of the Fortune Brands Transaction those Fortune
Brands Assets whose intended acquisition by Fortune Brands is considered likely
to result in a material risk of the Acquisition failing to obtain a First Phase
Clearance (the “Elected Assets”). For the avoidance of doubt, such an election
shall not affect, alter or vary the obligation of Fortune Brands under Clause 2
of the Framework Agreement to finance GAL.

 

5.4 To the extent any Fortune Brands Assets become Specified Assets pursuant to
Clause 5.3.1, Fortune Brands shall at its sole discretion deal with any Relevant
Antitrust Authority in respect of the Specified Assets. In particular, the
Parties agree that Fortune Brands shall at its sole discretion determine how to
resolve with any Relevant Antitrust Authority any antitrust issues concerning
the Specified Assets.

 

5.5 Pernod Ricard undertakes that it will not make any election under Clause
5.3.2 unless, having regard to the discussions that have taken place with the
relevant anti-trust authorities and having consulted fully with Fortune Brands,
it considers, acting reasonably, that a failure to make the election referred to
in Clause 5.3.2 above is likely to lead to a material risk of not obtaining a
First Phase Clearance for the Acquisition such that the Scheme shall not become
effective within the Scheme Period.

 

9



--------------------------------------------------------------------------------

5.6 If Pernod Ricard makes an election under Clause 5.3.2:

 

5.6.1 it shall be made in writing and specify the Elected Assets;

 

5.6.2 the Parties shall continue to use their reasonable endeavours to procure
that the acquisition of the non-Elected Assets by Fortune Brands is approved by
any Relevant Antitrust Authority as soon as reasonably practicable, and in any
event within such time as to permit the Scheme to become effective within the
Scheme Period, including (if necessary) making all relevant refilings of the
revised Fortune Brands Transaction such as under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (as amended) (“HSR”) and, for example, taking all
action necessary to obtain early termination of the waiting period under the HSR
for the revised Fortune Brands Transaction comprising the non-Elected Assets;

 

5.6.3 the Parties shall use their reasonable endeavours to procure that the
proposed acquisition of the Elected Assets by Fortune Brands is approved by any
Relevant Antitrust Authority as soon as reasonably practicable including (if
necessary) making all relevant refilings, for example under the HSR, and, in the
case of Fortune Brands but not Pernod Ricard, commencing or contesting any
applicable court or regulatory proceedings in respect of or for the proposed
separate acquisition of the Elected Assets, it being recognised that such
reasonable endeavours may need to continue after the Effective Date; and

 

5.6.4 the Parties agree that, subject only to the receipt of the approval
referred to in Clause 5.6.3, that the Elected Assets shall revert to being
Fortune Brands Assets for the purposes of the Fortune Brands Transaction and the
Framework Agreement.

 

5.7 The Parties acknowledge that the purpose of designating any Fortune Brands
Assets as Specified Assets or Elected Assets pursuant to this Clause 5, is to
enable the transfer of non-Specified Assets or non-Elected Assets (as the case
may be) to occur in accordance with the provisions of the Framework Agreement.

 

5.8 In the event that regulatory clearances are not obtained (all relevant
regulatory or court proceedings having been completed or waived) in respect of
the proposed acquisition by Fortune Brands of the Elected Assets as contemplated
by Clause 5.6.3, if and to the extent permitted by any Relevant Antitrust
Authority Fortune Brands shall appoint a trustee to sell Elected Assets.

 

5.9 Subject to Clause 5.8, in the event that regulatory clearances are not
obtained (all relevant regulatory or court proceedings having been completed or
waived) in respect of the proposed acquisition by Fortune Brands of the Elected
Assets as contemplated by Clause 5.6.3, Pernod Ricard shall:

 

5.9.1 appoint a trustee to sell the Elected Assets to a third party on the best
terms reasonably available; and

 

5.9.2 to the extent permitted by law or any Relevant Antitrust Authority:

 

  5.9.2.1 consult fully with Fortune Brands about such sale; and

 

10



--------------------------------------------------------------------------------

  5.9.2.2 allow Fortune Brands full control of such sale including, but not
limited to, the identity of the purchaser of the Elected Assets and the terms of
such sale.

 

6 Fortune Brands Funding

 

6.1 Prior to the payment of monies into the Escrow Account by FB in compliance
with clause 2.3 of the Framework Agreement, the Fortune Brands Financing
Agreements shall not be altered or modified nor shall other arrangements be
entered into which have the same purpose or effect without the prior written
consent of Pernod Ricard (such consent not to be unreasonably withheld or
delayed).

 

6.2 After the payment of monies into the Escrow Account by FB in compliance with
clause 2.3 of the Framework Agreement, and prior to the earlier of: (i) the date
on which PR posts the consideration to the former shareholders of AD pursuant to
the Scheme or (ii) the date on which PR should post the consideration to the
former shareholders of AD pursuant to the Code, the Fortune Brands Financing
Agreements shall not be altered or modified nor shall other arrangements be
entered into which have the same purpose or effect without FB giving PR 24 hours
notice of its intention to do so and providing the relevant amendment or
variation agreement to PR and provided that PR cannot demonstrate in writing
within such period that it’s rights against FB pursuant to the Framework
Agreement or its obligations to the former shareholders of AD would be
materially prejudiced by such alteration, modification or other arrangement PR
will be deemed to have consented to such alteration, modification or arrangement
and FB shall not be restricted in any way from implementing it. To the extent
that PR believes that such matter will be materially prejudicial Emmanuel Babeau
shall bring such matter to the attention of Chris Klein as soon as practicable.

 

6.3 After the earlier of: (i) the date on which PR posts the consideration to
the former shareholders of AD pursuant to the Scheme or (ii) the date on which
PR should post the consideration to the former shareholders of AD pursuant to
the Code, there shall be no restriction on the Fortune Brands Financing
Agreements being altered or modified or other arrangements being entered into
which have the same purpose or effect.

 

7 Warranties by Fortune Brands

 

7.1 Fortune Brands warrants to Pernod Ricard as follows:

 

7.1.1 it has the requisite power and authority to enter into and perform its
obligations under this Agreement;

 

7.1.2 this Agreement constitutes binding obligations on it in accordance with
its terms;

 

7.1.3 the execution and delivery of, and the performance by Fortune Brands of
its obligations under, this Agreement will not:-

 

  7.1.3.1 result in a breach of any provision of its memorandum or articles of
association or like constitutional documents; or

 

  7.1.3.2 require the consent of its shareholders; and

 

11



--------------------------------------------------------------------------------

7.1.4 save for the rights of Fortune Brands’ lending banks pursuant to sections
4.02 and 5.12 of the Fortune Brands Financing Agreement, neither it nor any of
its Affiliates is party to any agreement, arrangement or understanding pursuant
to which any third party has the right to prevent, inhibit or delay the
implementation of each of the provisions of this Agreement or the completion of
the Fortune Brands Transaction.

 

7.1.5 neither it nor any Concert Party of it has any Shareholding in Allied
Domecq; and

 

7.1.6 the copies of the Fortune Brands Financing Agreements in the Agreed Form
are true and complete copies thereof.

 

8 Warranties by Pernod Ricard

 

8.1 Pernod Ricard and GAL each warrants to Fortune Brands as follows:

 

8.1.1 it has the requisite power and authority to enter into and perform its
obligations under this Agreement;

 

8.1.2 this Agreement constitutes binding obligations on it in accordance with
its terms;

 

8.1.3 the execution and delivery of, and the performance by it of its
obligations under, this Agreement will not result in a breach of any provision
of its memorandum or articles of association or like constitutional documents;
and

 

8.1.4 neither it nor any of its Affiliates is party to any agreement,
arrangement or understanding pursuant to which any third party has the right to
prevent, inhibit or delay the implementation of each of the provisions of this
Agreement or the completion of the Fortune Brands Transaction.

 

9 Additional Warranties and Undertakings of Pernod Ricard

 

9.1 Pernod Ricard hereby warrants to Fortune Brands as at the date of this
Agreement that:

 

9.1.1 GAL has not traded and has no liabilities; and

 

9.1.2 the details relating to GAL set out in the Schedule are true and accurate.

 

9.2 Pernod Ricard:

 

9.2.1 shall further warrant to Fortune Brands immediately prior to the Effective
Date that at that time the details relating to GAL set out in the Schedule are
true and accurate; and

 

9.2.2 undertakes to Fortune Brands that, prior to the Effective Date, GAL shall
not have traded or positively taken any steps to incur any liabilities,

 

except, in each case:

 

  (a) as contemplated by or required pursuant to or ancillary to the
Acquisition, including the making, implementation or completion thereof in
accordance with the terms of this Agreement; and

 

  (b) as otherwise specifically contemplated or required pursuant to this
Agreement, the Scheme Co-operation Agreement, the Framework Agreement or any of
the other agreements or documents referred to in this Agreement or in any of
those agreements.

 

12



--------------------------------------------------------------------------------

10 Undertakings

 

10.1 Fortune Brands shall not, and shall procure that none of its Affiliates or
Concert Parties or its or their respective employees, agents, consultants or
professional advisers shall, without the prior consent of Pernod Ricard (such
consent not to be unreasonably withheld or delayed):

 

10.1.1 take any material actions relating to the Acquisition or the Scheme (save
as contemplated in this Agreement or the Framework Agreement);

 

10.1.2 acquire, offer to acquire, agree to acquire, dispose or offer or agree to
dispose of a Shareholding in Allied Domecq (or take any action as a result of
which the terms of the Scheme or the Acquisition may require to be varied
(whether under the Code or otherwise);

 

10.1.3 enter into any agreement, arrangement or understanding (whether legally
binding or not) or do or omit to do any act as a result of which: (i) any person
may become obliged (whether under the Code or otherwise) to make any offer,
acquisition or invitation to acquire a Shareholding in Allied Domecq, or (ii)
the terms of the Scheme or the Acquisition may require to be varied (whether
under the Code or otherwise)).

 

10.2 Fortune Brands acknowledges that it is a Concert Party of Pernod Ricard and
that it has received legal advice as to the implications for the Acquisition of:

 

  (a) publicity surrounding the Acquisition attributable to it or its Concert
Parties; and

 

  (b) dealings in Allied Domecq Shares by it or its Concert Parties.

 

10.3 Fortune Brands consents to the disclosure of the information relating to it
contained in the Press Announcement.

 

10.4 Fortune Brands agrees to procure that its directors will take
responsibility (as between itself and Pernod Ricard) for the information in the
public documents issued in relation to the Scheme and the Acquisition which
relates to Fortune Brands, the directors of Fortune Brands, their immediate
families and persons connected with the directors of Fortune Brands. Fortune
Brands, Pernod Ricard and GAL each acknowledges however that it is their
intention that Fortune Brands should be treated as a Concert Party of Pernod
Ricard rather than a joint offeror for the purposes of the Code and accordingly
no public statement of responsibility should be required.

 

10.5 Pernod Ricard shall not, and shall procure that none of its Affiliates or
Concert Parties (other than Fortune Brands and its Concert Parties) or its or
their respective employees, agents, consultants or professional advisers shall,
without the prior consent of Fortune Brands acquire, offer to acquire, agree to
acquire, dispose or offer or agree to dispose of a Shareholding in Allied Domecq
which would trigger a requirement for a mandatory bid to be made by Pernod
Ricard pursuant to Rule 9 of the Code.

 

13



--------------------------------------------------------------------------------

11 Publicity prior to the Effective Date

 

11.1 Fortune Brands shall not, and shall procure that none of its Affiliates or
Concert Parties or its or their respective employees, agents, consultants or
professional advisers shall, without the prior consent of Pernod Ricard (such
consent not to be unreasonably withheld or delayed) except as required by law,
by any regulation or by any rule of any stock exchange on which the shares of
Fortune Brands are listed, or by the Panel, or in accordance with guidelines
agreed by Pernod Ricard and Fortune Brands from time to time, issue any press
release or publish any circular to shareholders or any other public document or
make any public statement which refers to or contains any information concerning
the Scheme or the Fortune Brands Transaction which is not in the public domain
or which is not consistent with prior announcements issued by or with the
agreement of Pernod Ricard; Fortune Brands shall, whenever practicable, prior to
making such announcement, provide a draft of the announcement to Pernod Ricard
and consult with Pernod Ricard as to the timing, manner and content of the
announcement.

 

11.2 Pernod Ricard shall, whenever practicable, prior to making an announcement
relating to the Scheme, the Acquisition or the Fortune Brands Transaction,
provide a draft of the announcement to Fortune Brands. To the extent that the
proposed announcement refers to Fortune Brands, Pernod Ricard will consult with
Fortune Brands to obtain Fortune Brands’ consent to those references and the
context in which they appear (such consent not to be unreasonably withheld or
delayed).

 

11.3 Without prejudice to Clauses 11.1 and 11.2 above, the Parties shall
co-operate to ensure a consistent public relations strategy is adopted by the
Parties in relation to the Acquisition and the Fortune Brands Transaction.

 

11.4 The provisions of this Clause 11 shall cease to apply after the Effective
Date.

 

11.5 Subject to Clause 11.1 above, Fortune Brands shall not be prevented from
explaining the Fortune Brands Transaction to such stakeholders and in such
manner as it may be entitled to do under relevant law and regulation or from
detailing its future business intentions and expectations for the Fortune Brands
Assets.

 

12 Non-Solicitation

 

12.1 During the period between 24 July 2005 and the End Date, neither party
shall and shall procure that none of its Affiliates shall (and from such time as
it has adhered to this Agreement AD shall not and shall procure that none of its
Affiliates shall), without the prior consent of the employing party:

 

12.1.1 subsequent to the Effective Date, solicit or otherwise seek to entice
away any FB Employee or PR Employee from the employment of any person in a
manner inconsistent with the provisions of clause 5.1 of the Framework
Agreement; or

 

12.1.2 prior to the Effective Date, solicit or otherwise seek to entice away any
employee of FB, employee of PR or employee of AD.

 

12.2 The provisions of Clause 12.1 shall not apply in connection with any
recruitment directly resulting from a general recruitment programme or general
advertisement.

 

13 Exclusivity

 

13.1 Subject to Clause 13.3 below, each of the Parties agrees that it will not,
and will procure that no third party acting on its behalf (which for the
avoidance of doubt

 

14



--------------------------------------------------------------------------------

includes Advisers and Representatives) will, directly or indirectly, at any time
prior to the earlier of (a) the Effective Date or (b) termination of this
Agreement pursuant to its terms:

 

13.1.1 solicit or encourage any person other than the other Parties to enter
into any arrangements or agreement, either with itself or any other person, for
the purposes of acquiring all (or substantially all) of the shares or all or
part of the assets of Allied Domecq; or

 

13.1.2 solicit or encourage any person other than GAL to make an offer to
acquire, or announce an intention to acquire (by any means), the share capital
of Allied Domecq or all or part of the assets of Allied Domecq; or

 

13.1.3 enter into or participate in any discussions or negotiations relating to
any possible offer to acquire all of the shares or any arrangements or agreement
to acquire all or part of the assets of Allied Domecq with any person other than
the other Parties;

 

13.1.4 other than as part of the Acquisition and the Fortune Brands Transaction,
offer to acquire all of the shares or all or part of the assets of Allied Domecq
or solicit or encourage any other person to do so; or

 

13.1.5 do or take any action which is likely to result in any of the
undertakings referred to in clauses 13.1.1 to 13.1.4 being breached.

 

13.2 Subject to Clause 13.3 below, prior to the earlier of (a) the Effective
Date or (b) termination of this Agreement pursuant to its terms, each Party
agrees to inform the others as soon as reasonably practicable of any approach to
it by a third party relating to any possible offer to acquire all of the shares
or all or part of the assets of Allied Domecq by any third party or by that
Party in conjunction with any third party.

 

13.3 Nothing in Clause 13.1 above shall prohibit Pernod Ricard, GAL and their
Advisers and Representatives from dealing with third parties in relation to the
disposal of Allied Domecq’s assets and businesses other than the Fortune Brands
Assets and neither Pernod Ricard nor GAL shall be obliged to inform Fortune
Brands of these dealings pursuant to Clause 13.2.

 

14 Confidentiality

 

14.1 Notwithstanding the entry into of this Agreement save as provided in this
Clause 14, the Confidentiality Agreement shall continue to apply to the Parties.

 

14.2 With effect from and upon the Effective Date, the Parties agree that the
obligations detailed in clauses 2 to 4 (inclusive) of the Confidentiality
Agreement shall terminate and the parties’ obligations of confidentiality shall
be those set out in the Framework Agreement.

 

14.3 For the avoidance of doubt, if this Agreement is terminated the
Confidentiality Agreement shall continue to apply.

 

15 Indemnity

 

A Party (the “Non-Defaulting Party”) shall be fully and unconditionally
indemnified by the Defaulting Party (as defined below) against any and all
losses, liabilities, fees, costs and expenses (including without limitation
costs of defence) suffered or

 

15



--------------------------------------------------------------------------------

incurred by the Non-Defaulting Party or its Affiliates relating to any claim
which arises out of or is based upon:

 

15.1 any act or omission by the other Party (the “Defaulting Party”), its
Affiliates, Concert Parties, or any of its or their directors or employees
(acting in their capacities as directors and officers of the Defaulting Party
and not in their capacities as directors or officers of GAL) which constitutes a
breach of this Agreement, a breach of law or regulation (including the Code) or
negligence; or

 

15.2 any error, misstatement, misrepresentation or omission in any information
supplied by the Defaulting Party, its Affiliates or any of its or their
directors or employees expressly for use in any offering document, press release
or other materials distributed or published in connection with the Scheme, the
Acquisition or the Fortune Brands Transaction.

 

16 Termination

 

16.1 This Agreement shall terminate forthwith if:

 

16.1.1 the Press Announcement has not been issued by 5pm on 22 April 2005, or at
such other date and time as is agreed by the Parties in writing;

 

16.1.2 the Scheme lapses without becoming effective; or

 

16.1.3 an offer to terminate contained in a Termination Notice has been accepted
by Fortune Brands in the time period set out in and pursuant to Clause 4.4.4;

 

but no Party shall be relieved of liability for matters arising before such
termination.

 

16.2 Following termination of this Agreement, clauses 11 to 16, 19 and 21 to 30
(inclusive) shall continue in force.

 

16.3 The Parties agree that upon the termination of this Agreement pursuant to
this clause 16, the Framework Agreement shall automatically terminate without
the need for any further action by the Parties.

 

17 Further assurance

 

The Parties shall use all reasonable endeavours to do or procure to be done all
such further acts and things and execute or procure the execution of all such
other documents which one or more of the other Parties may from time to time
reasonably require for the purpose of giving that/those Party(ies) the full
benefit of the provisions of this Agreement.

 

18 Time of the essence

 

Time shall be of the essence of this Agreement as regards any of the times,
dates and periods mentioned herein.

 

19 Costs and Expenses

 

19.1 Save as set out in Clause 3.17.6 of the Framework Agreement, Pernod Ricard
and Fortune Brands shall each bear its own costs and expenses relating to the
negotiation, preparation, execution and implementation by it of this Agreement
and of each document referred to in it, and Pernod Ricard shall bear any such
costs and expenses incurred by GAL.

 

16



--------------------------------------------------------------------------------

19.2 If Pernod Ricard secures a break fee, inducement fee or similar fee
arrangement with Allied Domecq, Pernod Ricard shall, unless Fortune Brands shall
have received its due proportion directly, pay Fortune Brands an amount equal to
the amount (net of tax) received by Pernod Ricard from Allied Domecq pursuant to
such arrangements multiplied by the Relevant Percentage within three Business
Days of receipt.

 

20 Supremacy of Code etc

 

The obligations, consents and agreements of the Parties hereunder shall be
subject to and shall not prevent any Party from discharging its obligations
under the Code or other applicable law or regulation.

 

21 Entire agreement and variation of terms

 

21.1 This Agreement, the Framework Agreement, the Scheme Cooperation Agreement,
the Larios Sale and Purchase Agreement, the GAL Articles, the Confidentiality
Agreement and the documents referred to in each of those agreements contain the
entire agreement and understanding of the Parties and supersede all prior
agreements, understandings or arrangements (both oral and written) relating to
the subject matter of this Agreement.

 

21.2 Each of the parties acknowledges and agrees that:

 

21.2.1 it does not enter into this Agreement on the basis of and does not rely,
and has not relied, upon any statement or representation (whether negligent or
innocent) or warranty or other provision (in any case whether oral, written,
express or implied) made, given or agreed to by any person (whether a Party to
this Agreement or not) except those expressly repeated or referred to in this
Agreement and the only remedy or remedies available in respect of any
misrepresentation or untrue statement made to it shall be a claim for damages
for breach of contract under this Agreement; and

 

21.2.2 this Clause 21.2 shall not apply to any statement, representation or
warranty made fraudulently or to any provision of this Agreement which was
induced by fraud for which the remedies shall be all those available under the
law governing this Agreement.

 

21.3 No variation, supplement, deletion or replacement of or from this Agreement
or any of its terms shall be effective unless made in writing and signed by or
on behalf of each Party.

 

22 Waiver

 

22.1 Any waiver of a breach of any of the terms of this Agreement or of any
default hereunder shall not be deemed a waiver of any subsequent breach or
default and shall in no way affect the other terms of this Agreement.

 

22.2 No failure to exercise and no delay on the part of any Party in exercising
any right, remedy, power or privilege of that Party under this Agreement and no
course of dealing between the parties shall be construed or operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights and remedies provided by
this Agreement are cumulative and are not exclusive of any rights or remedies
provided by law.

 

17



--------------------------------------------------------------------------------

23 Severability of provisions

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable in whole or in part in any jurisdiction this Agreement shall, as
to such jurisdiction, continue to be valid as to its other provisions and the
remainder of the affected provision, and the legality, validity and
enforceability of such provision in any other jurisdiction shall be unaffected.

 

24 No partnership or agency

 

Nothing in this Agreement shall constitute a partnership between Pernod Ricard
and/or GAL and Fortune Brands or constitute any such person as agent of the
other for any purpose whatever and neither shall have authority or power to bind
the other or to contract in the name of or create liability against the other in
any way or for any purpose save as expressly authorised in writing by the other
from time to time.

 

25 Notices

 

25.1 Any notice or other communication given under this Agreement shall be in
writing and shall be served by delivering it personally or sending it by
pre-paid recorded delivery or registered post (or registered airmail in the case
of an address for service outside the United Kingdom) or fax to the address and
for the attention of the relevant Party set out in Clause 25.2 (or as otherwise
notified by that Party hereunder). Any such notice shall be deemed to have been
received:

 

25.1.1 if delivered personally, at the time of delivery;

 

25.1.2 in the case of pre-paid recorded delivery or registered post, 48 hours
from the date of posting;

 

25.1.3 in the case of registered airmail, five days from the date of posting;
and

 

25.1.4 in the case of fax, at the time of transmission;

 

provided that if deemed receipt occurs before 9 am on a Business Day the notice
shall be deemed to have been received at 9 am on that day, and if deemed receipt
occurs after 5 pm on a Business Day, or on a day which is not a Business Day,
the notice shall be deemed to have been received at 9 am on the next Business
Day. For the purpose of this Clause, “Business Day” means any day which is not a
Saturday, a Sunday or a public holiday in the place at or to which the notice is
left or sent.

 

25.2 The addresses and fax numbers of the Parties for the purposes of Clause
25.1 are:

 

Pernod Ricard/GAL      Address:    12, place des États-Unis, 75783 Paris Cedex
16, France For the attention of:    Emmanuel Babeau Fax number:    +33 1 41 00
41 11 cc    Macfarlanes:    10 Norwich Street      London EC4A 1BD Fax number:
   +44 (0) 20 7831 9607 For the attention of:    Robert Sutton/Tim Lewis

 

18



--------------------------------------------------------------------------------

    Fortune Brands          Address:    300 Tower Parkway          Lincolnshire
         IL 60069          USA     For the attention of:    Chris Klein/Mark
Roche     Fax number:    +1 847 484 4490       cc   Herbert Smith LLP   
Exchange House          Primrose Street          London EC2A 2HS     Fax number:
   +44 (0) 20 7374 0888     For the attention of:    Richard Fleck/ Malcolm
Lombers

 

or such other address, or facsimile number as may be notified in writing from
time to time by the relevant Party to the other Parties.

 

25.3 In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant Party set
out in Clause 25.2 (or as otherwise notified by that Party hereunder) and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery, registered post or airmail letter, or that the
notice was transmitted by fax to the fax number of the relevant Party set out in
Clause 25.2 (or as otherwise notified by that Party under this Agreement).

 

25.4 For the avoidance of doubt, notice given under this Agreement shall not be
validly served if sent by e-mail.

 

26 Assignment

 

No Party may assign or transfer all or any of its rights or obligations under
this Agreement. This Agreement shall enure to the benefit of and bind the
respective successors and permitted assigns of the Parties.

 

27 Rights of Third Parties

 

No term of this Agreement shall be enforceable under the Contracts (Rights of
Third Parties) Act 1999 by a third party.

 

28 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but all of which when taken
together shall constitute a single instrument.

 

29 Governing Law and Jurisdiction

 

29.1 This Agreement shall be governed by and construed in accordance with the
law of England.

 

19



--------------------------------------------------------------------------------

29.2 Each Party irrevocably agrees to submit to the non-exclusive jurisdiction
of the courts of England over any claim or matter arising under or in connection
with this Agreement or the legal relationships established by this Agreement.

 

30 Agents for Process

 

30.1 Pernod Ricard and GAL each irrevocably appoints Pernod Ricard UK Limited of
Central House, 3 Lamton Road, Hounslow, Middlesex, TW3 1HY FAO The Finance
Director (Fax: +44 (0) 20 8538 4488) as its agent to receive on its behalf in
England service of any proceedings arising out of or in connection with this
Agreement. Such service shall be deemed completed on delivery to such agent
(whether or not it is forwarded to and received by Pernod Ricard or GAL (as
appropriate)). If for any reason such agent ceases to be able to act as agent or
no longer has an address in England, Pernod Ricard and GAL shall each forthwith
appoint a substitute reasonably acceptable to Fortune Brands and deliver to
Fortune Brands the new agent’s name, address and fax number.

 

30.2 Fortune Brands irrevocably appoints Herbert Smith LLP of Exchange House
Primrose Street, London, EC2A 2HS FAO Richard Fleck / Malcolm Lombers (Fax: +44
20 7374 0888) as its agent to receive on its behalf in England service of any
proceedings arising out of or in connection with this Agreement. Such service
shall be deemed completed on delivery to such agent (whether or not it is
forwarded to and received by Fortune Brands). If for any reason such agent
ceases to be able to act as agent or no longer has an address in England,
Fortune Brands shall forthwith appoint a substitute reasonably acceptable to
Pernod Ricard and deliver to Pernod Ricard the new agent’s name, address and fax
number.

 

As witness this Agreement has been signed by the duly authorised representative
of the Parties the day and year first before written.

 

SIGNED by   )            )      IAN FITZSIMONS for and on behalf of   )       
PERNOD RICARD S.A.   )        SIGNED by   )            )      CHRISTOPHER KLEIN
for and on behalf of   )        FORTUNE BRANDS, INC.   )        SIGNED by   )
           )      IAN FITZSIMONS for and on behalf of   )       
GOAL ACQUISITIONS LIMITED   )       

 

20